Appeal from an order of the Supreme Court, Sullivan County Special Term, which consolidated the two above-entitled actions and directed that the same he tried in Sullivan County, and also denied the cross motion of defendant in Action No. 1 to change the place of trial in said action to the County of *1039Cortland. We think the discretion of the court below was improvidently exercised. Undoubtedly the actions should be consolidated, but the defendant in Action No. 1 has produced overwhelming proof of the convenience of material and necessary witnesses who reside in the County of Cortland. The order is modified by reversing that portion which denied the defendant’s motion in Action No. 1 to change the place of trial from Sullivan County to Cortland County, and such motion is granted. In all other respects the order is affirmed. The defendant in Action No. 1 may have $20 costs on appeal, with disbursements. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.